DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ amendment/arguments dated 09/08/2021.
The office acknowledges the receipt of applicants’ arguments/amendments dated 01/12/2022.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sunwoo Lee on 03/22/22.

The application Claim 1 and Claim 14 are replaced with the following: 

1.   A quantum dot light-emitting device, comprising: an anode; a cathode; a hole transport layer disposed between the anode and the cathode; a light-emitting layer disposed between the hole transport layer and the cathode, the light-emitting layer including a quantum dot having a core-shell structure; and a buffer layer disposed between the hole transport layer and the light-emitting layer, wherein the buffer layer includes an organic compound or derivatives thereof, and wherein the organic compound or the derivatives thereof includes an aliphatic hydrocarbon compound having a functional group with an unshared electron pair or derivatives thereof, or an aromatic hydrocarbon compound having a functional group with an unshared electron pair or derivatives thereof ; wherein the organic compound or the derivatives thereof 

	14.	A quantum dot light-emitting device, comprising: an anode; a cathode; a hole transport layer disposed between the anode and the cathode; a light-emitting layer disposed between the hole transport layer and the cathode, the light-emitting layer including a quantum dot having a core-shell structure; an electron transport layer disposed between the light-emitting layer and the cathode, the electron transport layer directly in contact with the light-emitting layer; and a buffer layer disposed between the hole transport layer and the light-emitting layer, wherein the buffer layer includes an organic compound or derivatives thereof and functions as a ligand, and wherein the organic compound or the derivatives thereof includes an aliphatic hydrocarbon compound having a functional group with an unshared electron pair or derivatives thereof, or an aromatic hydrocarbon compound having a functional group with an unshared electron pair or derivatives thereof; wherein the organic compound or the derivatives thereof include: an aliphatic hydrocarbon compound or derivatives thereof having a functional group selected from the group consisting of a hydroxyl group (-OH), 

The application Claims 5 and 16 are cancelled.

Withdrawal of Restriction Requirement
Claims 1 allowable. The restriction requirement, as set forth in the Office action mailed on 07/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 14, 17-20 directed to   the non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 14, 17-20 rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 1 and 14.
A search of the prior art as exemplified by GIM (US 2015/0315460)  teaches a light-emitting device containing a substrate-cathode-light-emitting layer formed with the light-emitting quantum dot -anode can formed sequentially, and an electron transport layer may be further formed between the cathode and the light-emitting layer, and a hole transport layer may be further formed between the light-emitting layer and the anode. In addition, if necessary, a hole blocking layer may be further included between the electron transport layer and the light-emitting layer, and a buffer layer may be formed between layers (paragraph 37). The quantum dot comprising a core/shell structure and a ligand which is attached to the surface of the shell, which is characterized in that the ligand comprises a light-emitting group (paragraph 17). The buffer layer may be made from conventionally-used materials and for example, it may use copper phthalocyanine, polythiophene, polyaniline, polyacetylene, polypyrrole, polyphenylene vinylene, or derivatives thereof but not be limited thereto (paragraph 39).
GIM fails to teach, suggest or offer guidance that would render it obvious to modify the buffer layers to arrive at the limitations of independent claims 1 and 14. 
Claims 1-3, 6-14, 17-20 allowed.
	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786